UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from To Commission File Number000-51078 LINCOLN PARK BANCORP (Exact name of registrant as specified in its charter) FEDERAL 61-1479859 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 31 Boonton Turnpike, Lincoln Park, New Jersey 07035 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (973) 694-0330 Indicate by check X whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:1,845,290 shares of common stock, par value $.01 per share as of November 13, 2007. Transitional Small Business Disclosure Format.Yes No X LINCOLN PARK BANCORP AND SUBSIDIARY INDEX Page PART I - FINANCIAL INFORMATION Number Item 1: Financial Statements Consolidated Statements of Financial Conditionat September 30, 2007 and December 31, 2006 (Unaudited) 1 Consolidated Statements of Income for the Three Months andNine Months Ended September 30, 2007 and 2006 (Unaudited) 2 Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 3 Consolidated Statements of Cash Flows for the Nine MonthsEnded September 30, 2007 and 2006 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 – 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 – 15 Item 3: Controls and Procedures 16 PART II - OTHER INFORMATION 17-18 Item 1: Legal Proceedings 17 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3: Defaults Upon Senior Securities 17 Item 4: Submission of Matters to a Vote of Security Holders 17 Item 5: Other Information 17 Item 6: Exhibits and Reports on Form 8-K 18 SIGNATURES 19 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements LINCOLN PARK BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) September 30, December 31, ASSETS 2007 2006 Cash and amounts due from depository institutions $ 1,201,611 $ 1,228,459 Interest-bearing deposits in other banks 1,353,679 1,372,050 Total cash and cash equivalents 2,555,290 2,600,509 Term deposits 292,935 189,771 Securities available for sale 2,610,255 2,573,628 Securities held to maturity 18,973,702 18,334,915 Loans receivable, net of allowance for loan losses of 2007$187,000; and 2006 $136,000; respectively 73,710,140 67,450,821 Premises and equipment 1,602,982 851,357 Federal Home Loan Bank of New York stock, at cost 1,121,400 1,121,400 Interest receivable 560,278 489,495 Other assets 418,535 358,258 Total assets $ 101,845,517 $ 93,970,154 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing deposits $ 1,145,663 $ 768,473 Interest bearing deposits 64,437,642 57,075,421 Total deposits 65,583,305 57,843,894 Advances from Federal Home Loan Bank of New York 21,922,578 21,978,331 Advance payments by borrowers for taxes and insurance 424,837 360,771 Other liabilities 600,749 542,848 Total liabilities 88,531,469 80,725,844 Stockholders' equity: Preferred stock; no par value; 1,000,000 shares authorized; none issued or outstanding - - Common stock; $.01 par value; 5,000,000 shares authorized; 1,851,500 issued; 1,845,290 shares outstanding at September 30, 2007; 18,515 18,515 1,851,500 shares outstanding at December 31, 2006 Additional paid-in capital 7,536,814 7,484,694 Retained earnings - substantially restricted 6,313,240 6,252,608 Treasury stock, at cost; 6210 shares (49,991 ) - Unearned ESOP shares (332,341 ) (346,861 ) Accumulated other comprehensive loss (172,189 ) (164,646 ) Total stockholders' equity 13,314,048 13,244,310 Total liabilities and stockholders' equity $ 101,845,517 $ 93,970,154 See notes to consolidated financial statements. - 1 - LINCOLN PARK BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Interest income: Loans, including fees $ 1,072,582 $ 976,562 $ 3,078,564 $ 2,837,339 Securities 272,602 268,009 810,732 794,391 Other interest-earning assets 15,906 13,648 42,315 40,293 Total interest income 1,361,090 1,258,219 3,931,611 3,672,023 Interest expense: Deposits 572,620 380,586 1,601,007 1,033,578 Advances and other borrowed money 233,333 295,162 694,572 827,866 Total interest expense 805,953 675,748 2,295,579 1,861,444 Net interest income 555,137 582,471 1,636,032 1,810,579 (Recovery of) provision for loan losses - (1,000 ) 51,000 2,616 Net interest income after (recovery of) provision for loan losses 555,137 583,471 1,585,032 1,807,963 Non-interest income: Fees and service charges 28,479 23,630 77,996 60,265 Net gains on calls of securities held to maturity - - - 500 Net gains on calls of securities available for sale 5,488 - 15,669 9,612 Miscellaneous 8,137 6,738 19,653 17,677 Total non-interest income 42,104 30,368 113,318 88,054 Non-interest expenses: Salaries and employee benefits 257,357 222,102 715,798 635,690 Net occupancy expense of premises 43,876 28,679 99,482 83,931 Equipment 98,152 66,565 224,842 183,416 Advertising 14,226 12,849 39,550 33,087 Legal Expense 11,901 28,546 56,990 98,042 Audit and Accounting 28,019 29,618 80,568 72,380 Federal insurance premium 1,752 1,713 5,233 5,283 Miscellaneous 141,007 143,715 403,395 411,790 Total non-interest expenses 596,290 533,787 1,625,858 1,523,619 Income before income taxes 951 80,051 72,492 372,398 Income taxes (benefit) (12,320 ) 26,663 8,283 137,968 Net income $ 13,271 $ 53,388 $ 64,209 $ 234,430 Net income per common share: Basic $ 0.01 $ 0.03 $ 0.04 $ 0.13 Weighted average number of common shares and common stock equivalents outstanding: Basic 1,788,362 1,783,985 1,788,333 1,794,711 Net income per common share: Diluted $ 0.01 $ 0.03 $ 0.04 $ 0.13 Weighted average number of common shares and common stock equivalents outstanding: Diluted 1,788,362 1,786,067 1,788,333 1,797,662 See notes to consolidated financial statements. - 2 - LINCOLN PARK BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Accumulated Additional Unearned Other Common Paid-in Retained Treasury ESOP Comprehensive Stock Capital Earnings Stock Shares Loss Total Balance-December 31, 2005 $ 18,515 $ 7,776,418 $ 5,982,726 $ - $ (366,220 ) $ (23,901 ) $ 13,387,538 Comprehensive income: Net income for the nine months ended September 30, 2006 - - 234,430 - - - 234,430 Other comprehensive income: Unrealized holding gain onsecurities available for sale, net of deferred income taxes of$5,164 - 7,720 7,720 Total Comprehensive Income 242,150 ESOP shares committed to be released - - (2,232 ) - 14,520 - 12,288 Purchase of restricted Stock - (355,778 ) - (355,778 ) Restricted stock earned - 21,536 - 21,536 Stock options - 26,263 - 26,263 Dividends paid - - (40,882 ) - - - (40,882 ) Balance-September 30, 2006 $ 18,515 $ 7,468,439 $ 6,174,042 $ - $ (351,700 ) $ (16,181 ) $ 13,293,115 Balance-December 31, 2006 $ 18,515 $ 7,484,694 $ 6,252,608 $ - $ (346,861 ) $ (164,646 ) $ 13,244,310 Comprehensive income: Net income for the nine months ended September 30, 2007 - - 64,209 - - - 64,209 Other comprehensive income: Unrealized holding loss on securities available for sale, net of deferred income taxes(benefit) of ($ 2,960) - (20,466 ) (20,466 ) Directors' reitirement plan, net of deferred - taxes of $8,614 - 12,923 12,923 Total Comprehensive Income 56,666 ESOP shares committed to be released - - (3,577 ) - 14,520 - 10,943 Restricted stock earned - 24,458 - 24,458 Stock options - 27,662 - 27,662 Treasury stock purchased - - - (49,991 ) - - (49,991 ) Balance-September 30, 2007 $ 18,515 $ 7,536,814 $ 6,313,240 $ (49,991 ) $ (332,341 ) $ (172,189 ) $ 13,314,048 See notes to consolidated financial statements. - 3 - LINCOLN PARK BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 64,209 $ 234,430 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation of premises and equipment 54,946 50,611 Amortization and accretion, net 56,298 24,973 Gain on calls of securities held to maturity - (500 ) Net gain on sales of securities available for sale (15,669 ) (9,612 ) Provision for loan losses 51,000 2,616 Increase in interest receivable (70,783 ) (60,259 ) (Increase) decrease in other assets (56,560 ) 198,673 (Decrease) increase in accrued interest payable (3,407 ) 27,549 Increase (decrease) in other liabilities 71,475 (241,668 ) ESOP shares committed to be released 10,943 12,288 Restricted stock earned 24,459 21,536 Stock options 27,661 26,263 Net cash provided by operating activities 214,572 286,900 Cash flows from investing activities: Purchases of term deposits (297,000 ) - Proceeds from maturities of term deposits 198,000 - Purchases of securities available for sale (371,381 ) (86,867 ) Proceeds from maturities and calls of securities available for sale - 500,000 Principal repayments on securities available for sale 18,302 23,421 Proceeds from sales of securities available for sale 312,710 24,298 Purchases of securities held to maturity (934,000 ) (1,000,000 ) Proceeds from maturities and calls of securities held to maturity 100,000 710,500 Principal repayments on securities held to maturity 160,009 201,729 Net increase in loans receivable (6,335,179 ) (2,680,526 ) Additions to premises and equipment (806,571 ) (35,202 ) Purchase of Federal Home Loan Bank of New York stock (214,800 ) (367,050 ) Redemption of Federal Home Loan Bank of New York stock 214,800 329,350 Net cash used in investing activities (7,955,110 ) (2,380,347 ) Cash flows from financing activities: Net increase in deposits 7,736,997 1,700,413 Proceeds from advances from Federal Home Loan Bank of New York 45,300,000 68,750,000 Repayments of advances from Federal Home Loan Bank of New York (45,355,753 ) (68,288,136 ) Net increase in payments by borrowers for taxes and insurance 64,066 7,967 Purchase of restricted stock - (355,778 ) Purchase of treasury stock (49,991 ) - Dividends paid - (40,882 ) Net cash provided by financing activities 7,695,319 1,773,584 Net decrease in cash and cash equivalents (45,219 ) (319,863 ) Cash and cash equivalents - beginning 2,600,509 2,316,178 Cash and cash equivalents - ending $ 2,555,290 $ 1,996,315 Supplemental information: Cash paid during the period for: Interest on deposits and borrowings $ 2,298,986 $ 1,835,323 Income taxes $ 10,574 $ 389,797 See notes to consolidated financial statements. - 4 - LINCOLN PARK BANCORP AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of Lincoln Park Bancorp (the “Company”) and its wholly owned subsidiary, Lincoln Park Savings Bank (the “Bank”), and the Bank’s wholly owned subsidiary LPS Investment Company.The Company’s business is conducted principally through the Bank.All significant intercompany accounts and transactions have been eliminated in consolidation. 2. RECENT ACCOUNTING PRONOUNCEMENTS In July 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109” (FIN 48), which clarifies the accounting for uncertainty in tax positions.This Interpretation requires that companies recognize in their financial statements the impact of a tax position, if that position is more likely than not of being sustained on audit, based on the technical merits of the position.The provisions of FIN 48 are effective for fiscal years beginning after December 15, 2006, with the cumulative effect of the change in accounting principle recorded as an adjustment to opening retained earnings.The adoption of FIN 48 did not have a material effect on our consolidated financial statements. In September 2006, the FASB issued Statement of Financial Accounting Standard (SFAS) No. 157, “Fair Value Measurements”, which defines fair value, establishes a framework for measuring fair value under U.S. generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements.SFAS No. 157 applies to other accounting pronouncements that require or permit fair value measurements.The new guidance is effective for financial statements issued for fiscal years beginning after November 15, 2007, and for interim periods within those fiscal years.We are currently evaluating the potential impact, if any, of the adoption of SFAS No. 157 on our consolidated financial position, results of operations and cash flows. In February 2007, the FASB issued SFAS No.159, “The Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No. 115.”SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value.Unrealized gains and losses on items for which the fair value option has been elected will be recognized in earnings at each subsequent reporting date.SFAS No. 159 is effective for our Company on January 1, 2008.The Company is evaluating the impact that the adoption of SFAS No. 159 will have on our consolidated financial statements. In February 2007, the FASB issued FASB Staff Position (FSP) FAS 158-1, “Conforming Amendments to the Illustrations in SFAS No. 87, No. 88, and No.106 and to the Related Staff Implementation Guides.” This FSP makes conforming amendments to other FASB statements and staff implementation guides and provides technical corrections to SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans.”The conforming amendments in this FSP shall be applied upon adoption of SFAS No. 158.The adoption of FSP FAS 158-1 did not have a material impact on our consolidated financial statements or disclosures. In March 2007, the FASB ratified Emerging Issues Task Force (EITF) Issue No. 06-11, “Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards.”EITF 06-11 requires companies to recognize the income tax benefit realized from dividends or dividend equivalents that are charged to retained earnings and paid to employees for non-vested equity-classified employee share-based payment awards as an increase to additional paid-in-capital.EITF 06-11 is effective for fiscal years beginning after September 15, 2007.The Company does not expect EITF 06-11 will have a material impact on its financial position, results of operations or cash flows. - 5 - LINCOLN PARK BANCORP AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2. RECENT ACCOUNTING PRONOUNCEMENTS (Cont’d) In May 2007, the FASB issued (“FSP”) FIN 48-1, “Definition of Settlement in FASB Interpretation No. 48” (FSP FIN 48-1).FSP FIN 48-1 provides guidance on how to determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits.FSP FIN 48-1 is effective retroactively to January 1, 2007.The implementation of this standard did not have a material impact on our consolidated financial position or results of operations. 3.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements were prepared in accordance with instructions for Form 10-QSB and regulation S-X and do not include information or footnotes necessary for a complete presentation of financial condition, results of operations, and cash flows in conformity with GAAP.However, in the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the consolidated financial statements have been included. The results of operations for the three months and nine months ended September 30, 2007, are not necessarily indicative of the results which may be expected for the entire fiscal year. 4. NET INCOME PER COMMON SHARE Basic net income per common share is computed by dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding, adjusted for unearned shares of the ESOP and unvestedrestricted stock awards.Diluted net income per share is calculated by dividing net income by the weighted average number of shares of common stock and common stock equivalents outstanding decreased by the number of common shares that are assumed to be repurchased with the proceeds from the exercise or conversion of the common stock equivalents, if dilutive, (treasury stock method) along with the assumed tax benefit from the exercise of non-qualified options.Shares issued and reacquired during any period are weighted for the portion of the period they were outstanding. 5. CRITICAL ACCOUNTING POLICIES We consider accounting policies involving significant judgments and assumptions by management that have, or could have, a material impact on the carrying value of certain assets or on income to be critical accounting policies.Material estimates that are particularly susceptible to significant changes relate to the determination of the allowance for loan losses.Determining the amount of the allowance for loan losses necessarily involves a high degree of judgment.Management reviews the level of the allowance on a quarterly basis, at a minimum, and establishes the provision for loan losses based on the composition of the loan portfolio, delinquency levels, loss experience, economic conditions, and other factors related to the collectibility of the loan portfolio.Since there has been no material shift in the loan portfolio, the level of the allowance for loan losses has changed primarily due to changes in the size of the loan portfolio and the level of nonperforming loans. We have allocated the allowance among categories of loan types as well as classification status at each period-end date.Assumptions and allocation percentages based on loan types and classification status have been consistently applied.Management regularly evaluates various risk factors related to the loan portfolio, such as type of loan, underlying collateral and payment status, and the corresponding allowance allocation percentages.Although we believe that we use the best information available to establish the allowance for loan losses, future additions to the allowance may be necessary based on estimates that are susceptible to change as a result of changes in economic conditions and other factors.In addition, the regulatory authorities, as an integral part of their examination process, periodically review our allowance for loan losses.Such agencies may require us to recognize adjustments to the allowance based on their judgments about information available to them at the time of their examinations. - 6 - LINCOLN PARK BANCORP AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 6. DIRECTORS’ RETIREMENT PLAN Periodic expenses for the Company’s Directors’ retirement plan were as follows: Three Months Ended Nine Months Ended September 30, 2007 September 30, 2007 Service Cost $ 2,441 $ 7,323 Interest Cost 4,884 14,652 Unrecognized Past Service Liability 7,179 21,537 TOTAL $ 14,504 $ 43,512 - 7 - LINCOLN PARK BANCORP AND SUBSIDIARY MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 2. Forward-Looking Statements. This Form 10-QSB may include certain forward-looking statements based on current management expectations.The actual results of the Company could differ materially from those management expectations.Factors that could cause future results to vary from current management expectations include, but are not limited to, general economic conditions, legislative and regulatory changes, monetary and fiscal policies of the federal government, changes in tax policies, rules and regulations of federal, state and local tax authorities, changes in interest rates, deposit flows, the cost of funds, demand for loan products, demand for financial services, competition, changes in the quality or composition of loan and investment portfolios of the Bank, changes in accounting principles, policies or guidelines, and other economic, competitive, governmental and technological factors affecting the Company’s operations, markets, products, services and prices. Comparison of Financial Condition at September 30, 2007 and December 31, 2006 Our total assets increased by $7.8 million, or 8.4%, to $101.8 million at September 30, 2007, from $94.0 million at December 31, 2006.At September 30, 2007, cash and cash equivalents decreased by $45,000 or 1.7% to $2.5 million from $2.6 million at December 31, 2006.Term deposits increased $103,000 to $293,000 at September 30, 2007 when compared with $190,000 at December 31, 2006.The increase in term deposits was due to the purchase of three certificates totaling $297,000, offset by maturities of $198,000. Securities available for sale increased $37,000 or 1.4% to $2.6 million at September 30, 2007.The increase insecurities available for sale during the 2007 period resulted primarily from purchases of $371,000, offset by principal payments of $18,000, and proceeds from sales of securities of $313,000.Securities held to maturity increased by $639,000 or 3.48% to $19.0 million at September 30, 2007 when compared with $18.3 million at December 31, 2006.During the nine months ended September 30, 2007, purchases of securities held to maturity amounted to $934,000 which offset maturities and repayments of $ 260,000. Loans receivable amounted to $73.7 million and $67.5 million at September 30, 2007 and December 31, 2006, respectively, representing an increase of $6.2 million or 9.3%. Our increase in loans resulted primarily from increased one-to four family mortgage loan originations. The loans receivable was funded by increases in deposits. Premises and equipment increased $752,000 or 88.3% at September 30, 2007.The increase was due to the purchase of land, building, and fixed assets of the Montville branch in July 2007. Federal Home Loan Bank of New York (“FHLB”) stock remained unchanged at $1.1 million at September 30, 2007 and December 31, 2006. Other assets increased $61,000 or 16.8% to $419,000 at September 30, 2007 from $358,000 at December 31, 2006.The increase was mainly due to goodwill of $52,000 recorded at the purchase of the Montville Branch which opened in July 2007. - 8 - LINCOLN PARK BANCORP AND SUBSIDIARY MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Financial Condition at September 30, 2007 and December 31, 2006 (Cont’d.) Total deposits increased $7.7 million or 13.4% to $65.6 million at September 30, 2007 from $57.8 million at December 31, 2006.The increase in deposits was due to a management decision to be more competitive with deposit rates, and an increase of $3.5 million with the purchase of the Montville branch.Advances from FHLB decreased $56,000 or 0.25% to $21.9 million at September 30, 2007 when compared with $22.0 million at December 31, 2006. Other liabilities increased $58,000 or 10.67% to $601,000 at September 30, 2007 when compared to $543,000 at December 31, 2006.The increase was primarily due to increases in accrued expenses for the directors’ retirement plan and accrued audit and accounting fees. Stockholders’ equity increased by $70,000 or .53% to $13.3 million at September 30, 2007 from $13.2 million at December 31, 2006, respectively, reflecting net income of $64,000 for the nine months ended September 30, 2007, and the amortization of $63,000 for the ESOP, the restricted stock and stock options for the nine months ended September 30, 2007.The Company also purchased $50,000 of its common stock, at an average price of $8.05 per share, which is reflected as treasury stock in the stockholders’ equity section of the Statement of Condition. Comparison of Operating Results for the Three Months Ended September 30, 2007 and 2006 General. Net income decreased by $40,000, or 75.14%, to $13,000 for the three months ended September 30, 2007, from $53,000 for the three months ended September 30, 2006. The decrease in net income reflects increases in interest expense on deposits, and non-interest expenses, partially offset by increases in total interest income, non-interest income, and decreases in interest expense on borrowed money and income taxes. Interest Income. Interest income increased $103,000, or 8.18%, to $1.4 million for the three months ended September 30, 2007, from $1.3 million for the three months ended September 30, 2006. The increase in interest income was due to increases of $96,000 in interest income from loans, $5,000 in interest income on securities, and $2,000 in interest income from other interest earning assets. Interest income from loans increased by $96,000, or 9.83%, to $1.1 million for the three months ended September 30, 2007, from $977,000 for the three months ended September 30, 2006.The increase was due to a $4.9 million or 7.0% increase in the average balance of loans to $73.4 million in 2007 from $68.5 million in 2006 and an increase in the average yield to 5.84% from 5.71%.Interest income from securities, including available for sale and held to maturity, increased $5,000, or 1.71% to $273,000 for the three months ended September 30, 2007, from $268,000 for the three months ended September 30, 2006.The average balance of securities decreased $1.8 million or 7.5% to $21.9 million in 2007, when compared to $23.7 million in 2006, and the average yield increased to 4.98% for the three months ended September 30, 2007 from 4.52% for the three months ended September 30, 2006. Interest income from other interest-earning assets increased $2,000, or 16.5%, to $16,000 for the three months ended September 30, 2007, from $14,000 for the three months ended September 30, 2006.The increase in interest income from other interest-earning assets was due to an increase in the average yield to 3.99% in 2007 from 3.38% in 2006, partially offset by a decrease in the average balance to $1.5 million in 2007 from $1.7 million in 2006. - 9 - LINCOLN PARK BANCORP AND SUBSIDIARY MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Operating Results for the Three Months Ended September 30, 2007 and 2006 (Cont’d.) Interest Expense. Total interest expense increased $130,000, or 19.3%, to $806,000 for the three months ended September 30, 2007, from $676,000 for the three months ended September 30, 2006.The interest expense on interest-bearing deposits increased by $192,000 or 50.5% to $573,000 in 2007, when compared with $381,000 in the comparable 2006 period.The increase in interest expense resulted from an increase of $9.7 million in the average balance of interest- bearing deposits to $63.2 million in 2007, compared to $53.5 million in 2006.In addition, the average cost of interest-bearing deposits increased to 3.61% for the three months ended September 30, 2007 from 2.84% for the three months ended September 30, 2006, reflecting increasing market interest rates between the comparable quarters. The interest expense on borrowed money decreased $62,000 or 21.0% to $233,000 in 2007 from $295,000 in the comparable 2006 period.The decrease in interest expense was due to a decrease of $5.4 million in the average balance of borrowed money to $21.3 million in 2007 from $26.7 million in 2006 and a decrease in cost of borrowed money to 4.38% in 2007 from 4.42% in 2006. Net Interest Income. Net interest income decreased $27,000, or 4.7%, to $555,000 for the three months ended September 30, 2007 from $582,000 for the three months ended September 30, 2006.Our interest rate spread decreased to 1.81% in 2007 from 2.0% in 2006, reflecting a 45 basis points increase in the cost of our interest bearing liabilities that exceeded a 25 basis points increase in the yield on interest-earning assets.Our net interest margin decreased to 2.30% in the 2007 period from 2.49% in the 2006 period. Provision for Loan Losses. We establish provisions for loan losses, which are charged to operations, at a level necessary to absorb known and inherent losses that are both probable and reasonably estimable at the date of the financial statements. In evaluating the level of the allowance for loan losses, management considers historical loss experience, the types of loans and the amount of loans in the loan portfolio, adverse situations that may affect the borrower's ability to repay, the estimated value of any underlying collateral, and prevailing economic conditions. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available or as future events change. Based on our evaluation of these factors, no provision was needed for the three months ended September 30, 2007 and a recovery of $1,000 was recorded for the three months ended September 30, 2006.We had no charge-offs during the three month periods ended September 30, 2007 and 2006.We used the same methodology and generally similar assumptions in assessing the allowance for both periods.The allowance for loan losses was $187,000, or 0.25% of gross loans outstanding at September 30, 2007, as compared with $161,000, or 0.23% of gross loans outstanding at September 30, 2006.The level of the allowance is based on estimates, and the ultimate losses may vary from the estimates. Non-interest Income. Non-interest income increased $12,000 or 38.7%, to $42,000 for the three months ended September 30, 2007, as compared to $30,000 for the three months ended September 30, 2006.The primary reason for the increase in non-interest income was an increase of $5,000 in fees and service charges, and a $5,000 gain on the sale of securities. - 10 - LINCOLN PARK BANCORP AND SUBSIDIARY MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Operating Results for the Three Months Ended September 30, 2007 and 2006 (Cont’d.) Non-interest Expenses. Non-interest expenses were $596,000 and $534,000 for the three months ended September 30, 2007 and 2006, respectively, representing an increase of $62,000 or 11.7%. The increase in non-interest expenses was primarily due to increases of $35,000 in salary and employee benefits, $32,000 in equipment expense and $15,000 in net occupancy expense of premises, offset by decreases of $17,000 in legal expenses. Salary and Employee benefits increased $35,000 or 15.9% for the three months ended September 30, 2007 when compared to the three months ended September 30, of 2006.The increase was primarily due the addition of full time personnel in general and also to staff the new Montville branch.Equipment expenses increased $32,000 or 47.5%, primarily due to purchases, upgrading and maintenance of software and other equipment. Miscellaneous expenses decreased $3,000 or 1.9% to $141,000 for the three months ended September 30, 2007, from $144,000 for the same period ending September 30, 2006. Income Tax Expense. The provision for income taxes decreased by $39,000 for the three months ended September 30, 2007 from $27,000 for the three months ended September 30, 2006. The decrease in the provision for income taxes was primarily due to a change in the applicable tax rate used in the calculation of income tax expense. Comparison of Operating Results for the Nine Months Ended September 30, 2007 and 2006 General. Net income decreased $170,000, or 72.6%, to $64,000 for the nine months ended September 30, 2007, compared with $234,000 for the same 2006 period.The decrease in net income during the 2007 period resulted primarily from increases in interest expense and non-interest expense, partially offset by increases in total interest income and non-interest income and decreases in income taxes. Interest Income. Interest income increased $260,000 or 7.1%, to $3.9 million for the nine months ended September 30, 2007, from $3.7 million for the nine months ended September 30, 2006.The increase in interest income was primarily due to an increase of $241,000 in interest income from loans and an increase of $16,000 in interest income on securities. Interest income from loans increased by $241,000, or 8.5%, to $3.1 million for the nine months ended September 30, 2007, from $2.8 million for the same 2006 period.The increase was due in part to a $3.5 million or 5.1% increase in the average balance of loans to $71.1 million in 2007 from $67.6 million in 2006.In addition the average yield on loans increased to 5.78% in 2007 from 5.60% in 2006.Interest income from securities, including available for sale and held to maturity, increased $16,000, or 2.1%, to $811,000 for the nine months ended September 30, 2007, from $794,000 for the nine months ended September 30, 2006.The average balance of securities decreased to $22.0 million in 2007 when compared to $23.2 million in 2006.The decrease in the average balance of securities was offset by an increase of 35 basis points in the average yield. The average yield on securities for the nine months ended September 30, 2007 was 4.92% when compared to 4.57% for the same period in 2006.Interest income from other interest-earning assets increased $2,000 or 5.0% to $42,000 for the nine months ended September 30, 2007 when compared to $40,000 for the nine months ended September 30, 2006.The average balance of other interest earning assets decreased to $1.4 million during the nine months ended September 30, 2007, when compared to $1.7 million during the nine months ended in September of 2006, partially offset by an increase in the average yield. The average yield on other interest earning assets for the nine months ended September 30, 2007, was 3.90% when compared to 3.14 % for the same period in 2006. - 11 - LINCOLN PARK BANCORP AND SUBSIDIARY MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Comparison of Operating Results for the Nine Months Ended September 30, 2007 and 2006 (Cont’d.) Interest Expense. Total interest expense increased $434,000, or 23.3%, to $2.3 million for the nine months ended September 30, 2007, from $1.9 million for the nine months ended September 30, 2006.The interest expense on interest-bearing deposits increased by $567,000 or 55.0% to $1.6 million in 2007 when compared with $1.0 million in the comparable 2006 period.The increase in interest expense was primarily due an increase in the average cost of interest-bearing deposits to 3.53% from 2.57%, reflecting an increase in market interest rates between the comparable periods.In addition, the average balance of interest bearing deposits increased to $60.5 million in the nine months ended September 30, 2007, when compared to $53.7 million during the nine months ended September 30, 2006.The interest expense on borrowed money decreased $133,000 or 16.1% to $695,000 in 2007 from $828,000 in the comparable 2006 period.The decrease resulted from a decrease of $4.6 million in the average balance of borrowed money to $21.6 million in 2007 from $26.2 million in 2006, offset by an increase of 8 basis points in the cost of borrowed money to 4.30% in 2007 from 4.22% in 2006. Net Interest Income. Net interest income decreased $175,000, or 9.6%, to $1.6 million for the nine months ended September 30, 2007 from $1.8 million for the nine months ended September 30, 2006.Our interest rate spread decreased to 1.82% in 2007 from 2.18% in 2006, reflecting an increase of 62 basis points in the cost of our interest-bearing liabilities that exceeded an increase of 26 basis points in the yield on interest-earning assets.Our net interest margin decreased to 2.31% in the 2007 period from 2.61% in the 2006 period.The decrease was primarily due to an increase in total interest expense of $434,000, which was partially offset by an increase of $260,000 in total interest income. Provision for Loan Losses.Based on our evaluation, we recorded provision for loan losses of $51,000 for the nine months ended September 30, 2007, and a provision of $3,000 for the nine months ended September 30, 2006.We had no charge-offs during the nine month periods ended September 30, 2007 and 2006.We used the same methodology and generally similar assumptions in assessing the allowance for both periods.The allowance for loan losses was $187,000, or 0.25% of gross loans outstanding at September 30, 2007, as compared with $161,000, or 0.23% of gross loans outstanding at September 30, 2006.The level of the allowance is based on estimates, and the ultimate losses may vary from the estimates. Non-interest Income.
